MADDOX, Justice.
This is a death case, and we grant the writ of certiorari, as a matter of right, but after a review of the petition and because of the unique factual situation here involved, we are of the opinion that the petitioner has not presented a claim which would entitle him to file briefs and orally argue his petition; therefore, we remand the cause to the Court of Criminal Appeals for a consideration of the matter which petitioner raises in his petition.
Petitioner was convicted of capital murder and was sentenced to die. He appealed to the Court of Criminal Appeals, which affirmed his conviction and sentence. Watkins v. State, 509 So.2d 1056 (Ala.Cr.App. 1983). This Court granted certiorari, reversed the judgment of the Court of Criminal Appeals, and remanded the cause for the trial court to determine whether petitioner’s rights were “substantially affected” by the State’s belated disclosure of allegedly exculpatory evidence. Ex parte Watkins, 509 So.2d 1064 (Ala.1984). The trial court made findings of fact and concluded that petitioner’s rights had not been “substantially affected.” Petitioner appealed again, and the Court of Criminal Appeals affirmed the trial court’s findings. Watkins v. State, 509 So.2d 1067 (Ala.Crim.App.1985).
Petitioner now requests that this Court again grant certiorari to review the judgment of the Court of Criminal Appeals, and, as grounds therefor, petitioner claims, in his brief only, that the trial court erred •in striking from the venire a juror who merely expressed strong disapproval of the death penalty. This claim of error is presented here for the first time on this petition for writ of certiorari. The Court of Criminal Appeals has not had an opportunity to examine the claim, and the claim has not been raised in any other proceeding heretofore in this Court; therefore, we grant the petition, but only for the purpose of remanding the cause to the Court of Criminal Appeals as above indicated.
WRIT GRANTED; REMANDED TO THE COURT OF CRIMINAL APPEALS.
TORBERT, C.J., and FAULKNER, JONES, ALMON, SHORES, BEATTY, ADAMS, and HOUSTON, JJ., concur.